Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00097-CV

                 Yvonne JACQUEZ and the Estate of Victor Jacquez,
                                Appellants
                                     v.
        VHS SAN ANTONIO PARTNERS, LLC, and Tenet Healthcare Corporation,
                                 Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-04112
                        Honorable Karen H. Pozza, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against the appellants.

       SIGNED January 6, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice